Exhibit 10.2
Federal Signal Corporation
Executive Change-in-Control Severance Agreement Tier 2
     THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT is made, entered into,
and is effective this                      day of March (hereinafter referred to
as the “Effective Date”), by and between Federal Signal Corporation (the
“Company”), a Delaware corporation, and                      (the “Executive”).
This Agreement supersedes any applicable previously existing change-in-control
severance agreement between the Company and the Executive.
     WHEREAS, the Executive is employed by the Company and has considerable
experience and knowledge of the business and affairs of the Company concerning
its policies, methods, personnel, and operations; and
     WHEREAS, the Company is desirous of assuring insofar as possible, that it
will continue to have the benefit of the Executive’s services, and the Executive
is desirous of having such assurances; and
     WHEREAS, the Company recognizes that circumstances may arise in which a
Change in Control of the Company occurs, through acquisition or otherwise,
thereby causing uncertainty of employment without regard to the Executive’s
competence or past contributions. Such uncertainty may result in the loss of the
valuable services of the Executive to the detriment of the Company and its
shareholders; and
     WHEREAS, both the Company and the Executive are desirous that any proposal
for a Change in Control or acquisition will be considered by the Executive
objectively and with reference only to the business interests of the Company and
its shareholders; and
     WHEREAS, the Executive will be in a better position to consider the
Company’s best interests if the Executive is afforded reasonable security, as
provided in this Agreement, against altered conditions of employment which could
result from any such Change in Control or acquisition.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements of the parties set forth in this Agreement, and of
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
     Article 1. Definitions
     Wherever used in this Agreement, the following terms shall have the
meanings set forth below and, when the meaning is intended, the initial letter
of the word is capitalized:

  (a)  
“Agreement” means this Executive Change-in-Control Severance Agreement.
    (b)  
“Base Salary” means, at any time, the then regular annual rate of pay which the
Executive is receiving as annual salary, excluding amounts: (i) received under
short-term or long-term incentive or other bonus plans, regardless of whether or
not the amounts are deferred, or (ii) designated by the Company as payment
toward reimbursement of expenses.
    (c)  
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.
    (d)  
“Board” means the Board of Directors of the Company.
    (e)  
“Cause” shall be determined solely by the Committee in the exercise of good
faith and reasonable judgment, and shall mean the occurrence of any one or more
of the following:

  (i)  
The Executive’s willful and continued failure to substantially perform his
duties with the Company (other than any such failure resulting from the
Executive’s Disability), after a

1



--------------------------------------------------------------------------------



 



     
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Committee believes that the
Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Company; or

  (ii)  
The Executive’s conviction of a felony; or
    (iii)  
The Executive’s willful engaging in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise. However, no act or failure to
act on the Executive’s part shall be deemed “willful” unless done, or omitted to
be done, by the Executive not in good faith and without reasonable belief that
the action or omission was in the best interests of the Company.

  (f)  
“Change in Control” of the Company shall mean the occurrence of any one (1) or
more of the following events:

  (i)  
Any Person (other than the Company, or any corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, and any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
such proportionately owned corporation), is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing forty percent
(40%) or more of the combined voting power of the Company’s then outstanding
securities;
    (ii)  
During any period of not more than twenty-four (24) consecutive months,
individuals who at the beginning of such period constitute the Board of
Directors of the Company, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;
    (iii)  
The consummation of a merger or consolidation of the Company with any other
corporation, other than: (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than sixty percent (60%) of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person acquires more than forty
percent (40%) of the combined voting power of the Company’s then outstanding
securities; or
    (iv)  
The Company’s stockholders approve a plan or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction or series of transactions having a similar effect).

  (g)  
“Code” means the Internal Revenue Code of 1986, as amended.
    (h)  
“Committee” means the Compensation Committee of the Board of Directors of the
Company, or, if no Compensation Committee exists, then the full Board of
Directors of the Company, or a committee of Board members, as appointed by the
full Board to administer this Agreement.

2



--------------------------------------------------------------------------------



 



  (i)  
"Company” means Federal Signal Corporation, a Delaware corporation (including
any and all subsidiaries), or any successor thereto as provided in Article 9
herein.
    (j)  
"Disability” or “Disabled” shall have the meaning ascribed to such term in the
Executive’s governing long-term disability plan, or if no such plan exists,
means entitled to receive Social Security disability benefits.
    (k)  
"Effective Date” means the date this Agreement is approved by the Board, or such
other date as the Board shall designate in its resolution approving this
Agreement, and as specified in the opening sentence of this Agreement.
    (l)  
"Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein, which triggers the payment of
Severance Benefits hereunder.
    (m)  
"Exchange Act” means the Securities Exchange Act of 1934, as amended.
    (n)  
"Good Reason” means, without the Executive’s express written consent, the
occurrence after a Change in Control of the Company of any one (1) or more of
the following, which results in a material negative change in the Executive’s
employment relationship with the Company:

  (i)  
The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including
offices, titles, and reporting requirements) as an executive and/or officer of
the Company, or a material reduction or alteration in the nature or status of
the Executive’s authorities, duties, or responsibilities from those in effect as
of ninety (90) calendar days prior to the Change in Control, other than an
insubstantial and inadvertent act that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
    (ii)  
The Company’s requiring the Executive to be based at a location in excess of
fifty (50) miles from the location of the Executive’s principal job location or
office immediately prior to the Change in Control; except for required travel on
the Company’s business to an extent substantially consistent with the
Executive’s then present business travel obligations;
    (iii)  
A reduction by the Company of the Executive’s Base Salary in effect on the
Effective Date hereof, or as the same shall be increased from time to time;
    (iv)  
The failure of the Company to continue in effect any of the Company’s short- and
long-term incentive compensation plans, or employee benefit or retirement plans,
policies, practices, or other compensation arrangements in which the Executive
participates unless such failure to continue the plan, policy, practice, or
arrangement pertains to all plan participants generally; or the failure by the
Company to continue the Executive’s participation therein on substantially the
same basis, both in terms of the amount of benefits provided and the level of
the Executive’s participation relative to other participants, as existed
immediately prior to the Change in Control of the Company;
    (v)  
The failure of the Company to obtain a satisfactory agreement from any successor
to the Company to assume and agree to perform the Company’s obligations under
this Agreement, as contemplated in Article 9 herein; and
    (vi)  
A material breach of this Agreement by the Company which is not remedied by the
Company within thirty (30) business days of receipt of written notice of such
breach delivered by the Executive to the Company.

3



--------------------------------------------------------------------------------



 



     
Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness.. Executive must notify the Company within
ninety (90) days of the existence of the Good Reason condition, and the Company
shall have thirty (30) days to remedy the conditions.

  (o)  
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
    (p)  
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).
    (q)  
“Qualifying Termination” means the Executive’s separation from service (as
defined in Section 409A of the Code and the applicable regulations) due to any
of the events described in Section 2.2 herein, the occurrence of which triggers
the payment of Severance Benefits hereunder.
    (r)  
“Severance Benefits” mean the payment of severance compensation as provided in
Section 2.3 herein.

     Article 2. Severance Benefits
     2.1 Right to Severance Benefits. The Executive shall be entitled to receive
from the Company Severance Benefits as described in Section 2.3 herein, if there
has been a Change in Control of the Company and, if within twenty-four
(24) calendar months thereafter the Executive’s employment with the Company
shall end for any reason specified in Section 2.2 herein as being a Qualifying
Termination.
     The Executive shall not be entitled to receive Severance Benefits if he is
terminated for Cause, or if his employment with the Company ends due to death,
Disability, or a voluntary termination of employment for reasons other than as
specified in Section 2.2(b) herein.
     No Executive shall be entitled to receive duplicative severance benefits
under any other Company-related plans or programs if benefits are triggered
hereunder.
     2.2 Qualifying Termination. The Executive’s separation from service (as
defined in Section 409A of the Code and applicable regulations) within
twenty-four (24) calendar months after a Change in Control of the Company shall
constitute a Qualifying Termination and shall trigger the payment of Severance
Benefits to the Executive under this Agreement under the following
circumstances:

  (a)  
The Company’s involuntary termination of the Executive’s employment without
Cause; and
    (b)  
The Executive’s voluntary employment termination for Good Reason.

     For purposes of this Agreement, a Qualifying Termination shall not include
a termination of employment by reason of death, Disability, or the Executive’s
voluntary termination for reasons other than as specified in Section 2.2(b)
herein, or the Company’s involuntary termination for Cause.
     2.3 Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 2.1 and 2.2
herein, the Company shall pay to the Executive and provide him with the
following Severance Benefits, subject to the limitations set forth in
Section 5.1 herein:

  (a)  
Upon a Qualifying Termination, a lump-sum amount equal to the Executive’s
accrued but unpaid Base Salary, accrued vacation pay, unreimbursed business
expenses, and all other items earned by and owed to the Executive through and
including the Effective Date of Termination.

4



--------------------------------------------------------------------------------



 



  (b)  
Upon a Qualifying Termination, a lump-sum amount equal to the Executive’s then
current annual target bonus opportunity, established under the annual bonus plan
in which the Executive is then participating, for the bonus plan year in which
the Executive’s Effective Date of Termination occurs, multiplied by a fraction
the numerator of which is the number of full completed months in the year from
January 1 through the Effective Date of Termination, and the denominator of
which is twelve (12). This payment will be in lieu of any other payment to be
made to the Executive under the annual bonus plan in which the Executive is then
participating for the plan year.
    (c)  
Upon a Qualifying Termination, a lump-sum amount equal to one and one-half (1.5)
multiplied by the sum of the following: (i) the higher of: (A) the Executive’s
annual rate of Base Salary in effect upon the Effective Date of Termination, or
(B) the Executive’s annual rate of Base Salary in effect on the date of the
Change in Control; and (ii) the Executive’s annual target bonus opportunity
established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs.
    (d)  
Upon a Qualifying Termination, a lump-sum amount equal to one-half (0.5)
multiplied by the sum of the following: (i) the higher of: (A) the Executive’s
annual rate of Base Salary in effect upon the Effective Date of Termination, or
(B) the Executive’s annual rate of Base Salary in effect on the date of the
Change in Control; and (ii) the Executive’s annual target bonus opportunity
established under the annual bonus plan in which the Executive is then
participating for the bonus plan year in which the Executive’s Effective Date of
Termination occurs. Such amount shall be in consideration for the Executive
entering into a noncompete agreement as described in Article 4 herein.
    (e)  
Upon a Qualifying Termination, vesting and cash-out of any and all outstanding
cash-based long-term incentive awards held by the Executive, as granted to the
Executive by the Company as a component of the Executive’s compensation. The
cash-out shall be in a lump-sum amount equal to the target award level
established for each award, multiplied by a fraction the numerator of which is
the full number of completed days in the preestablished performance period as of
the Effective Date of termination, and the denominator of which is the full
number of days in the entire performance period (i.e., typically thirty-six
(36) months). This payment will be in lieu of any other payment to be made to
the Executive under these long-term performance-based award plans.
    (f)  
Upon the occurrence of a Change in Control, an immediate full vesting and lapse
of all restrictions on any and all outstanding equity-based long-term
incentives, including but not limited to stock options and restricted stock
awards held by the Executive. This provision shall override any conflicting
language contained in the Executive’s respective award agreements.
    (g)  
Upon the occurrence of a Change in Control, the Company shall, as soon as
possible, but in no event longer than thirty (30) calendar days following the
occurrence of a Change in Control, make an irrevocable contribution to the then
current trust in effect for purposes of holding assets to assist the Company in
satisfying its liabilities under the Federal Signal Corporation Supplemental
Savings and Investment Plan (the “Deferred Compensation Plan”) or successor
thereto in an amount that is sufficient (taking into account the trust assets,
if any, resulting from prior contributions) to fund the trust in an amount equal
to but no less than one hundred percent (100%) of the amount necessary to pay
the Executive the benefits to which such Executive would be entitled pursuant to
the terms of the aforementioned Deferred Compensation Plan.
    (h)  
Upon a Qualifying Termination, continuation for thirty-six (36) months of the
Executive’s medical insurance coverage. The benefit shall be provided by the
Company to the Executive beginning immediately upon the Effective Date of
Termination. Such benefit shall be provided

5



--------------------------------------------------------------------------------



 



     
to the Executive at the same coverage level and cost to the Executive as in
effect immediately prior to the Executive’s Effective Date of Termination. Any
COBRA health benefit continuation coverage provided to Executive shall run
concurrently with the aforementioned thirty-six (36) month period.
       
The value of such medical insurance coverage shall be treated as taxable income
to Executive to the extent necessary to comply with Sections 105(h) and 409A of
the Code. For purposes of 409A of the Code, any payments of continued health
benefits that are made during the applicable COBRA continuation period (even if
the Executive does not actually receive COBRA coverage for the entire applicable
period), are exempt from the requirements of Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(v)(B). The right to continue coverage
beyond the applicable COBRA continuation period is not subject to liquidation or
exchange for another benefit. Notwithstanding the above, this medical insurance
benefit shall be discontinued prior to the end of the stated continuation period
in the event the Executive receives a substantially similar benefit from a
subsequent employer, as determined solely by the Committee in good faith. For
purposes of enforcing this offset provision, the Executive shall be deemed to
have a duty to keep the Company informed as to the terms and conditions of any
subsequent employment and any corresponding benefit earned from such employment,
and shall provide, or cause to provide, to the Company in writing correct,
complete, and timely information concerning the same.

     2.4 Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive’s employment is terminated with the Company due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.
     2.5 Termination for Death. Following a Change in Control, if the
Executive’s employment with the Company is terminated by reason of his death,
the Executive’s benefits shall be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance, and other applicable programs then
in effect.
     2.6 Termination for Cause or by the Executive Other Than for Good Reason.
Following a Change in Control, if the Executive has a separation from service
(as defined in Section 409A of the Code and the applicable regulations) either
due to: (i) termination by the Company for Cause; or (ii) voluntary termination
by the Executive for reasons other than as specified in Section 2.2(b) herein,
the Company shall pay the Executive his accrued but unpaid Base Salary at the
rate then in effect, accrued vacation, and other items earned by and owed to the
Executive through the Executive’s separation from service, plus all other
amounts to which the Executive is entitled under any compensation plans of the
Company at the time such payments are due, and the Company shall have no further
obligations to the Executive under this Agreement.
     2.7 Notice of Termination. Any termination of the Executive’s employment by
the Company for Cause or by the Executive for Good Reason shall be communicated
by Notice of Termination to the other party.
Article 3. Form and Timing of Severance Benefits
     3.1 Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 2.3(a), 2.3(b), 2.3(c), 2.3(d), and 2.3(e) herein shall be paid in
cash to the Executive in a single lump sum as soon as practicable following the
Effective Date of Termination, but in no event beyond ten (10) calendar days
from such date.
     3.2. Internal Revenue Code Section 409A. The Plan is intended to comply
with the American Jobs Creation Act of 2004, Code Section 409A, and related
guidance.
     (a) Notwithstanding anything to the contrary set forth in this Agreement,
any Severance Benefits paid (i) within 2-1/2 months of the end of the Company’s
taxable year containing the Executive’s severance from employment, or
(ii) within 2-1/2 months of the Executive’s taxable year containing the
severance from employment shall be exempt from the requirements of Section 409A
of the Code, and shall be paid in accordance with this

6



--------------------------------------------------------------------------------



 



Article 3. Severance Benefits subject to this Section 3.2(a) shall be treated
and shall be deemed to be an entitlement to a separate payment within the
meaning of Section 409A of the Code and the regulations thereunder.
     (b) To the extent Severance Benefits are not exempt from Section 409A under
Section 3.2(a) above, any Benefits paid in the first 6 months following the
Executive’s severance from employment that are equal to or less than the lesser
of the amounts described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A)(1) and (2) shall be exempt from Section 409A and shall be
paid in accordance with this Article 3. Severance Benefits subject to this
Section 3.2(b) shall be treated and shall be deemed to be an entitlement to a
separate payment within the meaning of Section 409A of the Code and the
regulations thereunder.
     (c) To the extent Severance Benefits are not exempt from Section 409A under
Sections 3.2(a) or (b) above, any Benefits paid equal to or less than the
applicable dollar amount under Section 402(g)(1)(B) of the Code for the year of
severance from employment shall be exempt from Section 409A in accordance with
Treasury Regulation Section 1.409A-1(b)(9)(v)(D) and shall be paid in accordance
with this Article 3. Severance Benefits subject to this Section 3.2(c) shall be
treated and shall be deemed to be an entitlement to a separate payment within
the meaning of Section 409A of the Code and the regulations thereunder.
     (d) To the extent Severance Benefits are not exempt from Section 409A
pursuant to Sections 3.2(a), (b) or (c) above, and to the extent the Executive
is a “specified employee” (as defined below), payments due to the Executive
under Section 6 shall begin no sooner than six months after the Executive’s
severance from employment (other than for Death) ; provided, however, that any
payments not made during the six (6) month period described in this
Section 3.2(d) due to the 6-month delay period required under Treasury
Regulation Section 1.409A-3(i)(2) shall be made in a single lump sum as soon as
administratively practicable after the expiration of such six (6) month period,
with interest thereon , and the balance of all other payments required under
this Agreement shall be made as otherwise scheduled in this Agreement.
Notwithstanding anything herein to the contrary, and subject to Code
Section 409A, to the extent the following rules should apply to the Executive in
connection with payments made hereunder, payment shall not be made or commence
as a result of the Executive’s Effective Date of Termination to any Executive
who is a key employee (defined below) before the date that is not less than six
months after the Executive’s Effective Date of Termination. For this purpose, a
key employee includes a “specified employee” (as defined in Code
Section 409A(a)(2)(B)) during the entire 12-month period determined by the
Company ending with the annual date upon which key employees are identified by
the Company, and also including any Executive identified by the Company in good
faith with respect to any distribution as belonging to the group of identified
key employees, to a maximum of 200 such key employees, regardless of whether
such Executive is subsequently determined by the Company, any governmental
agency, or a court not to be a key employee. The identification date for
determining key employees shall be each December 31 (and the new key employee
list shall be updated and effective each subsequent April 1).
     (e) For purposes of this Section 3.2, any reference to severance of
employment or termination of employment shall mean a “separation from service”
as defined in Treasury Reg. Section 1.409A-1(h). For purposes of this Agreement,
the term “specified employee” shall have the meaning set forth in Treasury Reg.
Section 1.409A-1(i). The determination of whether the Executive is a “specified
employee” shall be made by the Company in good faith applying the applicable
Treasury regulations.
     3.3 Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.
     Article 4. Noncompetition and Confidentiality
     In the event of a Change in Control, as provided in Article 1 paragraph
(f) herein, the following shall apply:

  (a)  
Noncompetition. During the term of this Agreement and, if longer, for a period
of eighteen (18) months after the Effective Date of Termination, the Executive
shall not: (i) directly or indirectly act in concert or conspire with any person
employed by the Company in order to engage in or prepare to engage in or to have
a financial or other interest in any business or any activity which he knows (or
reasonably should have known) to be directly competitive with the business of
the Company as then being carried on; or (ii) serve as an employee, agent,
partner, shareholder, director or consultant for, or

7



--------------------------------------------------------------------------------



 



     
in any other capacity participate, engage, or have a financial or other interest
in any business or any activity which he knows (or reasonably should have known)
to be directly competitive with the business of the Company as then being
carried on (provided, however, that notwithstanding anything to the contrary
contained in this Agreement, the Executive may own up to two percent (2%) of the
outstanding shares of the capital stock of a company whose securities are
registered under Section 12 of the Securities Exchange Act of 1934).
    (b)  
Confidentiality. The Company has advised the Executive and the Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined below), and that Protected
Information has been and will be developed at substantial cost and effort to the
Company. All Protected Information shall remain confidential permanently and no
Executive shall at any time, directly or indirectly, divulge, furnish, or make
accessible to any person, firm, corporation, association, or other entity
(otherwise than as may be required in the regular course of the Executive’s
employment with the Company), nor use in any manner, either during the term of
employment or after termination, at any time, for any reason, any Protected
Information, or cause any such information of the Company to enter the public
domain.
       
For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information.
    (c)  
Nonsolicitation. During the term of this Agreement and, if longer, for a period
of eighteen (18) months after the Effective Date of Termination, the Executive
shall not employ or retain or solicit for employment or arrange to have any
other person, firm, or other entity employ or retain or solicit for employment
or otherwise participate in the employment or retention of any person who is an
employee or consultant of the Company.
    (d)  
Cooperation. Executive agrees to cooperate with the Company and its attorneys in
connection with any and all lawsuits, claims, investigations, or similar
proceedings that have been or could be asserted at any time arising out of or
related in any way to Executive’s employment by the Company or any of its
subsidiaries.
    (e)  
Nondisparagement. At all times, the Executive agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation.
    (f)  
Judicial Interpretation. It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section to
be reasonable, if a final judicial determination is made by a court of competent
jurisdiction that any restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply to the maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.
    (g)  
Injunctive Relief and Additional Remedy. The Executive acknowledges that the
injury that would be suffered by the Company as a result of a breach of the
provisions of this Agreement would be irreparable and that an award of monetary
damages to the Company for such a breach would be an inadequate remedy.
Consequently, the Company will have the right, in addition to any other rights
it

8



--------------------------------------------------------------------------------



 



     
may have, to obtain injunctive relief to restrain any breach or threatened
breach or otherwise to specifically enforce any provision of this Agreement, and
the Company will not be obligated to post bond or other security in seeking such
relief. Without limiting the Company’s rights under this Article or any other
remedies of the Company, if the Executive breaches any of the provisions of this
Article, the Company will have the right to recover any amounts paid to the
Executive under subsection 2.3(d) of this Agreement.

     Article 5. Reduction of Severance Benefits in the Event of an Excise Tax
Due
     5.1 Events Triggering Reduction of Severance Benefits. If any portion of
the Severance Benefits or any other payment under this Agreement, or under any
other agreement with, or plan of the Company (in the aggregate, “Total
Payments”) would constitute an “excess parachute payment,” such that a golden
parachute excise tax is due, the Company will make no additional payments to the
Executive to cover the cost of such excise tax (a “Gross-Up Payment”) and the
aggregate amount of Severance Payments payable to the Executive under this
Agreement, or any other agreement with or plan of the Company, shall be reduced
to the largest amount which would both (i) not cause any excise tax to be
payable by the Executive, and (ii) not cause any of the Severance Payments to
become nondeductible by the Company by reason of Section 280G of the Code (or
any successor provision thereto).
     For purposes of this Agreement, the term “excess parachute payment” shall
have the meaning assigned to such term in Section 280G of the Code, and the term
“excise tax” shall mean the tax imposed on such excess parachute payment
pursuant to Sections 280G and 4999 of the Code.
     5.2 Procedures in the Event of a Reduction in Severance Benefits. If there
is a determination that the Severance Benefits payable to the Executive must be
reduced pursuant to Section 5.1, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof and of the
amount that must be reduced. The Executive may then elect, at the Executive’s
sole discretion, which and how much of the various Severance Benefits shall be
eliminated or reduced as long as after the Execuitive’s election the aggregate
present value of the Severance Benefits equals the largest amount that would
both (i) not cause any excise tax to be payable by the Executive, and (ii) not
cause any Severance Payment to become nondeductible by the Company by reason of
Section 280G of the Code (or any successor provision thereto). The Executive
will advise the Company in writing of the Executive’s election under this
Section 5.2 within ten (10) days of the Executive’s receipt of the notice under
this Section 5.2 from the Company. If no election is made by the Executive
within the ten-day period, the Company may election which and how much of the
Severance Benefits shall be eliminated or reduced as long as after the Company’s
election the aggregate present value of the Severance Payments equals the
largest amount that would both (i) not cause any excise tax to be paid by the
Executive, and (ii) not cause and Severance Payments to become nondeductible by
the Company by reason of Section 289G of the Code (or any successor provision
thereof). For purposes of this Section 5.2, present value shall be determined in
accordance with Section 280G(d)(4) of the Code.
     Article 6. The Company’s Payment Obligation
     6.1 Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or anyone else. All amounts payable
by the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from the Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.
     The Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Section 2.3(h) herein.
     6.2 Contractual Rights to Benefits. This Agreement establishes and vests in
the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds

9



--------------------------------------------------------------------------------



 



or other assets, in trust or otherwise, to provide for any payments to be made
or required hereunder, except to the extent provided in Section 2.3(g) herein.
     Article 7. Term of Agreement
     This Agreement will commence on the Effective Date and shall continue in
effect for three (3) full years. However, at the end of such three (3) year
period and, if extended, at the end of each additional year thereafter, the term
of this Agreement shall be extended automatically for one (1) additional year,
unless either party delivers written notice six (6) months prior to the end of
such term, or extended term, stating that the Agreement will not be extended. In
such case, the Agreement will terminate at the end of the term, or extended
term, then in progress.
     However, in the event of a Change in Control of the Company, the term of
this Agreement shall automatically be extended for two (2) years from the date
of the Change in Control.
     Article 8. Dispute Resolution
     Any dispute or controversy between the parties arising under or in
connection with this Agreement shall be settled by arbitration.
     The arbitration proceeding shall be conducted before a panel of three
(3) arbitrators sitting in a location selected by the Executive within fifty
(50) miles from the location of the Executive’s principal place of employment,
in accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the award of the arbitrators in any court
having competent jurisdiction.
     All expenses of such litigation or arbitration, including the reasonable
fees and expenses of the legal representative for the Executive, and necessary
costs and disbursements incurred as a result of such dispute or legal
proceeding, and any prejudgment interest, shall be borne by the Company.
     Article 9. Successors
     9.1 Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.
     9.2 Assignment by the Executive. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees. If the Executive dies while any amount would still be payable to him
hereunder had he continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to the
Executive’s beneficiary designated under the Company’s life insurance plan, or,
if there is no such beneficiary, to the Executive’s devisee, legatee, or other
designee, or if there is no such designee, to the Executive’s estate.
     Article 10. Miscellaneous
     10.1 Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time his compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).
     10.2 Entire Agreement. This Agreement contains the entire understanding of
the Company and the Executive with respect to the subject matter hereof. In
addition, the payments provided for under this Agreement in the event of the
Executive’s termination of employment shall be in lieu of any severance benefits
payable under any severance plan, program, or policy of the Company to which he
might otherwise be entitled.

10



--------------------------------------------------------------------------------



 



     10.3 Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.
     10.4 Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
     10.5 Conflicting Agreements. This Agreement completely supersedes any and
all prior change-in-control agreements or understandings, oral or written,
entered into by and between the Company and the Executive, with respect to the
subject matter hereof, and all amendments thereto, in their entirety. Further,
the Executive hereby represents and warrants to the Company that his entering
into this Agreement, and the obligations and duties undertaken by him hereunder,
will not conflict with, constitute a breach of, or otherwise violate the terms
of, any other employment or other agreement to which he is a party, except to
the extent any such conflict, breach, or violation under any such agreement has
been disclosed to the Board in writing in advance of the signing of this
Agreement.
     Notwithstanding any other provisions of this Agreement to the contrary, if
there is any inconsistency between the terms and provisions of this Agreement
and the terms and provisions of Company-sponsored compensation and welfare plans
and programs, the Agreement’s terms and provisions shall completely supersede
and replace the conflicting terms of the Company-sponsored compensation and
welfare plans and programs, where applicable.
     10.6 Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.
     Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to the Executive hereunder
to the extent, but only to the extent, that such payment is prohibited by the
terms of any final order of a federal or state court or regulatory agency of
competent jurisdiction; provided, however, that such an order shall not affect,
impair, or invalidate any provision of this Agreement not expressly subject to
such order.
     10.7 Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.
     10.8 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.
          IN WITNESS WHEREOF, the parties have executed this Agreement on this
                     day of                     ,
                                        .
          ATTEST
          Federal Signal Corporation
                                                                      
          By:                                                 
                                          ,

                  Compensation Committee of the Board of Directors
                                                                      

          Executive

11